UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7363



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID IVORY AUSTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CR-98-469, CA-02-411-24-6)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Ivory Austin, Appellant Pro Se. Alan Lance Crick, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Ivory Austin, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).       An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.           28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2255 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”          Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).       We have reviewed

the record and conclude for the reasons stated by the district

court that Austin has not made the requisite showing.           See United

States v. Austin, Nos. CR-98-469, CA-02-411-24-6 (D.S.C. filed July

31,   2002   &   entered   Aug.   1,   2002).   Accordingly,    we   deny   a

certificate of appealability and dismiss the appeal.           We also deny

Austin’s motion for appointment of counsel.




                                       2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3